ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline based on the public discipline imposed on respondent Jeremy C. Shea by the State of Wisconsin; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent waives his rights pursuant to Rule 12, Rules on Lawyers Professional Responsibility, waives his right to answer the petition and unconditionally admits the allegations of the petition, and wherein they jointly recommend a 6-month suspension, with the reinstatement hearing waived and reinstatement conditioned on his being readmitted to practice in Wisconsin after a reinstatement hearing process there, which may be shown by affidavit as provided in Rule 18(f) and by attaching to the affidavit a copy of the report of the Wisconsin disciplinary board and order of the Wisconsin Supreme Court as proof of his readmission there, and by his payment of costs of $750, plus interest, pursuant to Rule 24(d); compliance with Rule 26; successful completion of the professional responsibility examination pursuant to Rule 18(e); and satisfaction of the continuing legal education requirements pursuant to Rule 18(e); and
WHEREAS, this court has independently reviewed the record and agrees with the recommended disposition,
IT IS HEREBY ORDERED that Jeremy C. Shea is suspended for 6 months with reinstatement subject to the conditions set out above and agreed to by the Director and respondent.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice